DETAILED ACTION
Election/Restrictions
Claims 9-11 and 21-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 November 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 9-19 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a display panel of an OLED display, comprising; an OLED display substrate, comprising: a first base substrate; a first electrode, an organic layer, and a signal line that are stacked on the first base substrate vertically, an oxidation resistant film and a metal film being sequentially formed on a first side of the first electrode which is away from the organic layer, the first electrode being a cathode of the OLED display substrate, and a second base substrate formed at a side of the first the conductive pillar and the oxidation resistant film form an L-shaped member and the L- shaped member has a first surface parallel to the first base substrate and a second surface perpendicular to the first base substrate, and the L-shaped member contacts the first electrode at both the first and second surfaces, to connect the first electrode to the signal line, wherein an orthographic projection of the oxidation resistant film on the first base substrate overlaps with an orthographic projection of the conductive pillar on the first base substrate and with an orthographic projection of the first electrode on the first base substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627